The CouRT
(Thruston, J., absent,)
instructed the jury, that Chenault, in executing the order to distrain, was not acting in the *439discharge of his official duty within the principle of law, which makes the killing murder, when it would not have been murder in case of the killing of a man who was not an officer; because he was executing a private authority only, and not acting in the public administration of justice ; and that Chenault could only justify his act by the same facts which would have justified the.landlord, if he had personally distrained.
The Court also instructed the jury, at the prayer of the prisoner’s counsel, that the distress was not lawful unless there was an express contract for a certain rent.
The Court also was of opinion, that it was competent for the jury, upon this indictment, to bring in a verdict of manslaughter, although they should be satisfied that Chenault was not then in the execution of his official duty when he was killed.
Verdict, guilty of manslaughter.